Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding objections.
Applicant argues:
The OA asserts that the title of the invention is not descriptive and that a new title that is clearly indicative of the invention to which the claims are directed is required. In response, Applicant hereby amends the title to “TECHNIQUES FOR REPRODUCING PARAMETERS ASSOCIATED WITH VEHICLE OPERATION,” which Applicant submits is indicative of the invention to which the claims are directed. Therefore, Applicant respectfully submits that this objection is overcome and requests that the objection be withdrawn.
Examiner replies that:
Withdrawn.
Regarding 35 USC § 112.
Applicant argues:
Various claims stand interpreted under 35 U.S.C. § 112(f). In particular, the OA asserts that the claim limitations “reproduction means,” “allocation means,” and “detection means” are generic placeholders coupled with functional language without reciting sufficient structure to perform the received function and the generic placeholders are not preceded by a structural modifier.
Applicant hereby amends the claims to replace detection means with detection component, allocation means with allocation component, and reproduction means with digital display, and to recite functionalities performed by these respective components. These claim limitations as amended therefore recite sufficient structure, material, or acts to entirely perform the recited function.
Accordingly, Applicant respectfully submits that the claims should not be interpreted under 35 U.S.C. § 112(f).
Examiner replies that:
Applicants has canceled the current language, and as such it is not interpreted under 112(f). However the amended language uses “component” which is explicitly indicated by the MPEP as being a non-structual generic placeholder that invokes 112(f). MPEP 2181 “The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).”
Applicant argues:
Additionally, the OA asserts that the claims do not have a transitional phrase, making it unclear what is the preamble and what is the body. Further, the OA asserts that various limitations lack proper antecedent basis.
Applicant hereby amends claims 1-13, 15, and 16 to explicitly recite the preamble, the transitional phrase, and the body. Additionally, amended claims 1-13, 15, and 16 claim elements and functionalities that have sufficient support and structure in the written description. Moreover, amended claims 1-13, 15, and 16 correct any antecedent basis errors.
For at least these reasons, Applicant respectfully submits that the rejection of claims 1-13, 15, and 16 under 35 U.S.C. 112(b) is overcome and requests that the rejection be withdrawn.
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
Webb describes an “electronic meter cluster system for a vehicle” (see Abstract). In particular, Webb discloses a display screen 22 with a meter 50 to convey vehicle speed (see FIG. 2 and paragraph [0021]). However, the display screen 22 and functionality thereof as disclosed in Webb is not comparable to the claimed features of amended claim 1.
In particular, Webb discloses that the meter 50 includes a plurality of numerals 52 and tick marks 54 at and between the numerals 52, as well as a needle 60 that points to and between the numerals 52 and represents the speed of the vehicle (see paragraph [0021)). Further, Webb discloses that as the vehicle speed increases, the meter control module 20 is configured to control the display screen 22 to increase the size of the numerals 52 and no longer display the tick marks 54 (see paragraphs [0023] and [0024]). As a result, “the driver's attention will be further directed to the meter 50, and the larger numerals 52 will advantageously make it easier for the driver to read the meter 50” (see paragraph [0024)). Therefore, as the vehicle’s speed increases, the size of the numerals 54 indicating set speeds will increase (e.g., FIG. 3B illustrates numerals 54 that are larger than those illustrated in FIG. 3A).
In contrast, amended claim 1 recites that the allocation component determines a size for a representation of the current value of the parameter, where the size for the representation increases as the current value of the parameter increases. Merely as an example, if the parameter is a speed of a vehicle and a vehicle travels at 60 km/h (i.e., the current value of the parameter or the current speed) and then increases its speed to 90 km/hr, the size of the displayed (i.e., current) soeed increases accordingly (i.e., the speed 90 km/hr is displayed larger than when the speed is 60 km/hr). The modification of the size of the numbers 54 of Webb, then, is not comparable to determining the size for the representation of the current value of the parameter as recited in claim 1 because Webb is silent on modifying the displayed size of the current parameter of the vehicle. Indeed, in the example in which the parameter is the speed, the only representation of the current speed of the vehicle in Webb is the needle 60 which does not change in size.
Examiner replies that:
Applicant argues “Merely as an example, if the parameter is a speed of a vehicle and a vehicle travels at 60 km/h (i.e., the current value of the parameter or the current speed) and then increases its speed to 90 km/hr, the size of the displayed (i.e., current) soeed increases accordingly (i.e., the speed 90 km/hr is displayed larger than when the speed is 60 km/hr).” Under a broadest reasonable interpretation, the claims appear to still read on Webb. The claim requires a current value of a parameter and the size of the representation increases as the parameter value increases. As described by Webb “The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.” (Webb [0023]). Since size increases as speed increases, if the vehicle is going 60km/h it will be one size and at 90 km/hr it will be a larger size. Applicant argues the needle is the representation, but the needle does not indicate speed, rather the number indicates speed and the needle is a secondary indicator. Webb provides numerous embodiments, including blurring numbers that do not relate to the current speed (Webb [0025]) or increasing the size of items by the needle only at which point the needle is not necessary for determining speed, further indicating that the needle is a secondary indicator. This interpretation is not prohibited by the claims as currently written, as the claims do not require only a single value to be displayed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Detection component for display in claim 1 (and dependent claims).
Allocation component for display in claim 1 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.   
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim limitations “Detection component” and “Allocation component” invoke 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification and drawings do not provide any detailed structure of the determination means or changing means. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 6-7, 9, 12-13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb U.S. Patent/PG Publication 20180162225.
Regarding claim 1:
A system for displaying representations of parameters associated with operation of a vehicle comprising, (Webb Abstract: An electronic meter cluster system for a vehicle.)
a detection component configured to detect, from at least one sensor of the vehicle, a current value of a parameter associated with operation of the vehicle; (Webb [0020] The meter control module 20 is configured to receive inputs from a navigation module 26 and a vehicle speed sensor 28, as explained herein.)
an allocation component configured to determine, based on the current value of the parameter, a size for a representation of the current value of the parameter, wherein the size for the representation increases as the current value of the parameter increases; and (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)
a digital display configured to display the representation of the current value of the parameter in the size that was determined. (Webb [0025]  Further, the meter control module 20 can control the display screen 22 to at least one of increase the size and brightness of the graphic 70, and/or change the color of the graphic 70. The meter control module 20 may also control the display screen 22 to change the graphic 70, such as change the picture displayed when the graphic 70 is a picture, such as a photograph.).
Webb discloses the above elements in several embodiments (Fig. 2, 3A, 3B, 3C, 4A, 4B, 5).  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 2:
 The system according to claim 1, has all of its limitations taught by Webb. Webb further teaches  wherein the digital display is a display device of a tachometer, (Webb [0021] With reference to FIG. 2, the display screen 22 includes at least one meter 50. The meter 50 can be any suitable meter for conveying any suitable information to the driver of the vehicle 12, such as vehicle speed, engine speed, fuel level, engine temperature, etc.).
and wherein the parameter is the speed of the vehicle (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)
Regarding claim 3:
 The system according to claim 1, has all of its limitations taught by Webb. Webb further teaches  according to claim  wherein the detection  component is further configured to detect at least one state parameter of the vehicle or of [[the]] a set of surroundings  of the vehicle, wherein the allocation  component is further configured to allocate [[the]] a size and/or [[the]] a color parameter  based on the at least one state parameter. (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.) wherein the state is the speed. (Webb [0027] The meter control module 20 can thus advantageously direct the driver's attention to the meter 50 to inform the driver that he or she is about to, or has, exceeded the speed limit by configuring the meter 50 in the manner described above in the description of FIGS. 3B and 4A, for example. The meter control module 20 is also configured to operate the display screen 22 to highlight the numeral 52 corresponding to the speed limit of the road that the vehicle 12 is traveling on.) wherein the state is whether the drive is over/under the speed limit.
Regarding claim 6:
 The system according to claim 3, has all of its limitations taught by Webb. Webb further teaches  characterized in that the state parameter relates to the equipment with which the vehicle is fitted (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)(Webb [0027] The meter control module 20 can thus advantageously direct the driver's attention to the meter 50 to inform the driver that he or she is about to, or has, exceeded the speed limit by configuring the meter 50 in the manner described above in the description of FIGS. 3B and 4A, for example. The meter control module 20 is also configured to operate the display screen 22 to highlight the numeral 52 corresponding to the speed limit of the road that the vehicle 12 is traveling on.) since speed sensors and gps are equipment fitted to the vehicle.
Regarding claim 7:
 The system according to claim 3, has all of its limitations taught by Webb. Webb further teaches  characterized in that the state parameter relates to speed limits that apply and/or traffic signs that are located in the region of the vehicle (Webb [0027]  for example. The meter control module 20 is also configured to operate the display screen 22 to highlight the numeral 52 corresponding to the speed limit of the road that the vehicle 12 is traveling on.)
Regarding claim 9:
 The system according to any claim 3, has all of its limitations taught by Webb. Webb further teaches  wherein the state parameter is the time for which the vehicle has been travelling (Webb [0025] With reference to FIG. 3C, when the speed of the vehicle 12 increases still further, as measured by the vehicle speed sensor 28, and the speed is maintained at or near such an elevated level for a predetermined period of time, the meter control module 20 is configured to control the display screen 22 to display a number of small or precise tick marks 80 near the needle 60 on opposite sides thereof to help the driver read the vehicle speed off of the meter 50 and provide the driver with a more precise speedometer reading.) since the time period is not specifically defined, for example it does not have to be from when the vehicle was most recently turned on.
Regarding claim 12:
 The system according to claim 1, has all of its limitations taught by Webb. Webb further teaches  wherein the allocation component is further are configured to determine, based on the current value of the parameter, a the color depth for the representation of the current value of the parameter (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.) 
Regarding claim 13:
 The system according to claim 1, has all of its limitations taught by Webb. Webb further teaches  wherein digital display is further configured to change the size  for the representation when the current value of the parameter  reaches or exceeds a limit value. (Webb [0024] With reference to FIG. 3B, as the speed of the vehicle 12 increases further, the meter control module 20 is configured to control the display screen 22 to further increase the size of the numerals 52, no longer display the tick marks 54, and if the graphic 70 is included, increase the size of the graphic 70 and/or change the color thereof (compare FIGS. 3A and 3B, for example). As a result, the driver's attention will be further directed to the meter 50, and the larger numerals 52 will advantageously make it easier for the driver to read the meter 50.).
Regarding claim 15:
 The vehicle according to claim 1, has all of its limitations taught by Webb. Webb further teaches  wherein the vehicle is a motor vehicle (Webb Abstract: An electronic meter cluster system for a vehicle.)
Regarding claim 17:
 (New) The system according to claim 1, has all of its limitations taught by Webb. Webb further teaches  wherein the allocation component is further configured to:
determine, based on the current value of the parameter, at least one of a color or a background for the representation of the current value of the parameter (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)
Regarding claim 18:
 (New) The system according to claim 17, has all of its limitations taught by Webb. Webb further teaches  wherein the digital display is configured to display the representation of the current value of the parameter in the size and in at least one of the color or the background that was determined (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)
Regarding claim 19:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Claim(s) 4-5, 8, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb U.S. Patent/PG Publication 20180162225 in view of Ricci U.S. Patent/PG Publication 20130145360.
Regarding claim 4:
 The system according to claim 3, has all of its limitations taught by Webb. Webb does not expressly disclose brightness data. In a related field of endeavor, Ricci teaches:
wherein the state parameter is the ambient brightness of the vehicle (Ricci [0094] travel applications (e.g., applications providing the operator with booking or reservation information, traffic information, fuel pricing information, point-of-interest information, and the like) [0016] Vehicle state, configuration, and/or operation can be determined based on one or types of sensed information received from one or more vehicle sensors. Examples of sensed information include one or more of the following: […] ambient lighting)
Therefore, it would have been obvious before the effective filing date of the claimed invention to have brightness data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data based on sensor data, and Ricci has a dashboard that includes additional sensor information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb to obtain the invention.
Regarding claim 5:
 The system according to claim 3, has all of its limitations taught by Webb. Webb does not expressly disclose weather. In a related field of endeavor, Ricci teaches:
wherein the state parameter is related to the weather conditions to which the vehicle is exposed (Ricci [0094] weather information-related applications (to provide local, national, and/or international weather information, such as forecasts, radar images, social networking applications, road conditions, and current weather conditions))
Therefore, it would have been obvious before the effective filing date of the claimed invention to have weather data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb to obtain the invention.
Regarding claim 8:
 The system according to claim 3, has all of its limitations taught by Webb. Webb does not expressly disclose traffic data. In a related field of endeavor, Ricci teaches:
wherein the state parameter relates to road users that are present in the region of the vehicle (Ricci [0094] travel applications (e.g., applications providing the operator with booking or reservation information, traffic information, fuel pricing information, point-of-interest information, and the like))
Therefore, it would have been obvious before the effective filing date of the claimed invention to have traffic data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb to obtain the invention.
Regarding claim 11:
 The system according to claim 3, has all of its limitations taught by Webb. Webb does not expressly disclose battery data. In a related field of endeavor, Ricci teaches:
characterized in that the state parameter is the state of charge of a battery of the vehicle (Ricci [0094] The application store 460 includes plural applications 464a, 464b, . . . . The applications 464 can be any higher level software that executes particular console functionality for the user. Applications 464 can include programs such as vehicle control applications (e.g., sensed information display icons (such as in the form of dials, gauges, and the like (e.g., odometer, speedometer, oil pressure, tacometer, battery voltage, tire pressure, gas tank level, engine temperature, indoor/outdoor temperature, trip computers, vehicle/component status reporting, maintenance tire pressure, vehicle/component performance monitoring, and other vehicle-related (sensed) information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to have battery data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb to obtain the invention.
Regarding claim 16:
 The system according to claim 6, has all of its limitations taught by Webb. Webb does not expressly disclose tire data. In a related field of endeavor, Ricci teaches:
wherein the state parameter relates to the type of vehicle tires (Ricci [0094] The application store 460 includes plural applications 464a, 464b, . . . . The applications 464 can be any higher level software that executes particular console functionality for the user. Applications 464 can include programs such as vehicle control applications (e.g., sensed information display icons (such as in the form of dials, gauges, and the like (e.g., odometer, speedometer, oil pressure, tacometer, battery voltage, tire pressure, gas tank level, engine temperature, indoor/outdoor temperature, trip computers, vehicle/component status reporting, maintenance tire pressure, vehicle/component performance monitoring, and other vehicle-related (sensed) information)) where “type” may be a category, such as low tire pressure type, high tire pressure type, maintenance required type, no maintenance required type, etc.
Therefore, it would have been obvious before the effective filing date of the claimed invention to have traffic data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb to obtain the invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb U.S. Patent/PG Publication 20180162225 in view of SteinerU.S. Patent/PG Publication 20150338917.
Regarding claim 10:
 The system according to claim 3, has all of its limitations taught by Webb. Webb does not expressly disclose  driver gaze, although they teach directing the drivers attention (Webb [0023] To direct the driver's attention to the meter 50, the meter control module 20 may also control the display screen 22 to display a graphic 70 at a center of the meter 50, or at any other suitable position.). In a related field of endeavor, Kim teaches:
wherein the state parameter is the direction in which the driver of the vehicle is looking (Steiner [0118] an electronic device installed in a vehicle or in a vehicular dashboard (e.g., an on-board or off-board navigation device or mapping device or GPS-based device or other vehicular device))( Steiner [0163]  The following discussion describes some demonstrative features of the present invention, that may be implemented by using a system with a continuous recording/monitoring module 409 of brainwaves or other bodily signals; for example: systems that continuously collects inputs (from Microphone, EEG, Brain Waves, GPS, Thermometer, sweat level, heartbeat, or the like)may generate information, warnings or alerts to the user when the array of data suggest such information or alert is relevant.)( Steiner [0190]  the system may track and monitor an array of inputs: brainwaves, eyes movements, head position, or the like.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to track where the driver is looking as taught by Steiner. The motivation for doing so would have been to provide alerts (Steiner [0163]). Therefore it would have been obvious to combine Steiner with Webb to obtain the invention.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616